Case 3:20-cv-00784-MMH-MCR Document 5 Filed 07/16/20 Page 1 of 4 PageID 65




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


   BUSINESS LENDERS, LLC,

                  Plaintiff,

   vs.                                                         Case No. 3:20-cv-784-J-34MCR

   GINGERBREAD HOUSE LEARNING
   CENTER INC., DERVENT RICHARDS,
   and MARIEKA N. RICHARDS,

              Defendants.
   _________________________________________/

                                               ORDER

          THIS CAUSE is before the Court sua sponte. Federal courts are courts of limited

   jurisdiction and therefore have an obligation to inquire into their subject matter jurisdiction.

   See Kirkland v. Midland Mortgage Co., 243 F.3d 1277, 1279-1280 (11th Cir. 2001); see

   also Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994). This obligation exists

   regardless of whether the parties have challenged the existence of subject matter

   jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999)

   (“[I]t is well settled that a federal court is obligated to inquire into subject matter jurisdiction

   sua sponte whenever it may be lacking”). “In a given case, a federal district court must

   have at least one of three types of subject matter jurisdiction: (1) jurisdiction under a

   specific statutory grant; (2) federal question jurisdiction pursuant to 28 U.S.C. § 1331; or

   (3) diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).” Baltin v. Alaron Trading, Corp.,

   128 F.3d 1466, 1469 (11th Cir. 1997).
Case 3:20-cv-00784-MMH-MCR Document 5 Filed 07/16/20 Page 2 of 4 PageID 66




           On July 15, 2020, Plaintiff Business Lenders, LLC, filed the instant Complaint (Doc.

   1; Complaint), seeking to invoke this Court’s subject matter jurisdiction pursuant to 28

   U.S.C. § 1332 “in that the amount in controversy is in excess of $75,000.00, exclusive of

   interest, costs, and attorneys’ fees, and the action is by citizens of different states.” See

   Complaint ¶ 6. However, upon review of the Complaint, the Court finds that Plaintiff fails

   to allege sufficient facts to plausibly demonstrate that the parties are diverse. See Taylor

   v. Appleton, 30 F.3d, 1365, 1367 (11th Cir. 1994).

           Specifically, Plaintiff does not sufficiently allege the citizenship of the Defendants in

   this action. 1 See Complaint ¶¶ 3-5. As to each of the two individual Defendants, Plaintiff

   appears to base its respective allegations that “[f]or diversity purposes, [Defendant] is a

   citizen of Florida[,]” on the preceding allegations that “[Defendant] is an individual residing,

   upon information and belief, in Jacksonville, Duval County, Florida.” See ¶¶ 4, 5. However,

   for a court to have diversity jurisdiction under 28 U.S.C. § 1332(a), “all plaintiffs must be

   diverse from all defendants.” Univ. of S. Ala., 168 F.3d at 412. To establish diversity over

   a natural person, a party must include allegations of the person’s citizenship, not where he

   or she resides. Taylor, 30 F.3d at 1367. A natural person’s citizenship is determined by


   1 The failure to adequately allege diversity jurisdiction in this case is certainly not unique. See Wilkins v.
   Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL 11219132, at *1 (M.D. Fla. Aug. 1, 2017) (“Diversity
   jurisdiction appears to create the biggest pleading challenge for the Bar.”). But, as aptly stated in Wilkins,
   the all-to-common “failure to demonstrate even a passing familiarity with the jurisdictional requirements of
   the federal courts results in a waste of judicial resources that cannot continue.” Id. Indeed,

           [t]he U.S. District Court for the Middle District of Florida is one of the busiest district courts
           in the country and its limited resources are precious. Time spent screening cases for
           jurisdictional defects, issuing orders directing repair of deficiencies, then rescreening the
           amended filings and responses to show cause orders is time that could and should be
           devoted to the substantive work of the Court.

   Id. at *1 n.4. As such, before filing any future pleadings in federal court, counsel is strongly encouraged to
   review the applicable authority on federal subject matter jurisdiction. See id. at *1-2 (bulleting several “hints”
   on how to allege federal diversity jurisdiction properly).


                                                           2
Case 3:20-cv-00784-MMH-MCR Document 5 Filed 07/16/20 Page 3 of 4 PageID 67




   his or her “domicile,” or “the place of his true, fixed, and permanent home and principal

   establishment. . .to which he has the intention of returning whenever he is absent

   therefrom.” McCormick, 293 F.3d at 1257-58 (quotation and citation omitted). “Citizenship,

   not residence, is the key fact that must be alleged in the complaint to establish citizenship

   for a natural person.” Taylor, 30 F.3d at 1367; Miss. Band of Choctaw Indians v. Holyfield,

   490 U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with ‘residence[.]’”).

   Thus, the Complaint fails to present allegations sufficient to establish that the parties are

   diverse from each other.

           Additionally, as to each of the three Defendants in this case, Plaintiff alleges

   jurisdictional facts “upon information and belief.” See Complaint ¶¶ 3-5. Allegations

   premised only on “information and belief,” are insufficient to establish the citizenship of a

   party as necessary to invoke this Court’s subject matter jurisdiction. See, e.g., Payne v.

   Ivy, No. 6:18-cv-3-Orl-18KRS, 2018 WL 1155987, at *1 (M.D. Fla. Jan. 22, 2018)

   (“Allegations made ‘upon information and belief’ are not sufficient to support jurisdictional

   allegations, however.”); Matos-Cruz v. JetBlue Airways Corp., No. 6:17-cv-380-Orl-37TBS,

   2017 WL 3268956, at *2 (M.D. Fla. Aug. 1, 2017) (“Courts have held that allegations

   concerning a party’s citizenship based only ‘on information and belief’ are insufficient.”);

   Principle Solutions LLC v. Feed.ing BV, No. 13-C-223, 2013 WL 2458630, at *2 (E.D. Wis.

   June 5, 2013).

           Without additional information regarding the citizenship of the individual parties, the

   allegations presently before the Court are insufficient to invoke the Court’s subject matter

   jurisdiction over this action. 2 Accordingly, it is


   2
     Indeed, carefully ascertaining the citizenship of the parties and whether the Court has subject matter
   jurisdiction over this action is more than just an academic exercise, as is evident from two Eleventh Circuit

                                                        3
Case 3:20-cv-00784-MMH-MCR Document 5 Filed 07/16/20 Page 4 of 4 PageID 68




           ORDERED:

           Plaintiff Business Lenders, LLC shall have until July 24, 2020, to provide the Court

   with sufficient information so that it can determine whether it has diversity jurisdiction over

   this action.

           DONE AND ORDERED at Jacksonville, Florida on July 16, 2020.




   lc27
   Copies to:

   Counsel of Record
   Pro Se Parties




   cases decided in 2017. See Thermoset Corp. v. Bldg. Materials Corp of Am., 849 F.3d 1313, 1316-1317
   (11th Cir. Mar. 2, 2017) (vacating summary judgment order after three years of litigation where court
   determined on appeal that the pleadings below had not sufficiently alleged the citizenship of a defendant
   limited liability company, and upon further inquiry, found that the defendant limited liability company had a
   non-diverse member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228
   (11th Cir. Mar. 20, 2017) (discussing whether sanctions were warranted in a case where summary judgment
   was reversed on appeal after the appellate court discovered that the pleadings did not sufficiently allege the
   citizenship of the plaintiff LLC, leading to the realization that there was no diversity jurisdiction) (“While the
   requirements of diversity jurisdiction in this scenario are complicated, they are the law. No party in this case
   acted with bad intentions, but the result was a colossal waste of time and effort. We trust that the damage
   done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct and to serve
   as a warning to future diversity jurisdiction litigants. In the end, when the parties do not do their part, the
   burden falls on the courts to make sure parties satisfy the requirements of diversity jurisdiction. We must be
   vigilant in forcing parties to meet the unfortunate demands of diversity jurisdiction in the 21st century.”).

                                                           4
